      Case 20-62534-pwb         Doc 43 Filed 08/12/20 Entered 08/12/20 14:20:15                       Desc Debtor
                                    Failed to Comply - 13 Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Clenese Rachel Jones                                  Case No.: 20−62534−pwb
       589 Oglesby Bridge Rd. SE                             Chapter: 13
       Conyers, GA 30094                                     Judge: Paul W. Bonapfel

       xxx−xx−7528




                                              ORDER OF DISMISSAL



The Chapter 13 Trustee reports that the Debtor(s) has failed to comply with the direction of the Court. Therefore,

IT IS ORDERED THAT THIS CASE IS DISMISSED.

Any unpaid filing fees must be paid by the Debtor(s) to the Clerk of the United States Bankruptcy Court within
fourteen (14) days of the date of the entry of this Order.

The Clerk is directed to serve a copy of this Order on the Debtor(s), the Attorney for the Debtor(s), the Chapter 13
Trustee, all creditors and other parties in interest. The Attorney for the Debtor(s) shall serve a copy of this Order upon
any employer of the Debtor(s) who is subject to an employer deduction order.




                                                             Paul W. Bonapfel
                                                             United States Bankruptcy Judge

Dated: August 12, 2020


Form 157
